OPINION of the court, by
Ch. J. Boyle.
This was a writ of error to a iudgment m an action o! detinue for a horse,
„ . t The declaration contains no description of the norse whatever. He is designated neither by name, color, size, gait, figure or any other characteristic mark, either natural or artificial, by which he can be distinguished from other animals of the same species. Such a general mode of declaring may be sufficient in trespass or trover, where damages only are to be recovered ; but in this action, where the thing itself is to be specifically recovered, it is fatally defective. Hence it is that detinue will not lie for moneys, corn, or the like, unless it be in a bag or a sack bv which it may be distinguished- — Co. Litt. 236 b—3 Black. Com. 152—2 Saun. 74, note 1 b.
Judgment reversed, and cause remanded, with leave to amend, &c.